Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted June 16, 2022, wherein claims 1, 9, 13, 15, 16, and 18 are amended, claims 7, 12, and 14 are canceled, and new claims 21-23 are introduced.  This application was filed December 21, 2018, and makes no priority claims.
Claims 1-6, 8-11, 13, and 15-23 are pending in this application.
Claims 1-6, 8-11, 13, and 15-23 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted June 16, 2022, with respect to the rejection of claim 15 under 35 USC 112(b) for specifying the indefinite limitation that an oligonucleotide sequence encode digital information, has been fully considered and found to be persuasive to remove the rejection as claim 15 has been amended to remove this limitation. Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 16, 2022, with respect to the rejection of claims 9, 11, and 15-19 under 35 USC 102(a)(1) for being anticipated by Mauritz, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the linker is an amino acid sequence blocked from cleavage by a peptidase in a particular manner.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 16, 2022, with respect to the rejection of claims 1, 3, and 8 under 35 USC 102(a)(1) for being anticipated by Usui et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the process involve a two stage cleavage under two different reaction conditions.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 16, 2022, with respect to the rejection of claims 1, 2, 5, 8-11, and 15-19 under 35 USC 102(a)(1) for being anticipated by Montgomery, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the process involve a two stage cleavage under two different reaction conditions.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 16, 2022, with respect to the rejection of claims 1, 3, 5, and 8 under 35 USC 102(a)(1) for being anticipated by Myerson et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the process involve a two stage cleavage under two different reaction conditions.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 16, 2022, with respect to the rejection of claim 6 under 35 USC 103 for being obvious over Myerson et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the process involve a two stage cleavage under two different reaction conditions.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 16, 2022, with respect to the rejection of claim 7 under 35 USC 103 for being obvious over Montgomery in view of Bi et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the process involve a two stage cleavage under two different reaction conditions.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 16, 2022, with respect to the rejection of claim 7 under 35 USC 103 for being obvious over Myerson in view of Bi et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the process involve a two stage cleavage under two different reaction conditions.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 16, 2022, with respect to the rejection of claims 19 and 20 under 35 USC 103 for being obvious over Mauritz in view of Palluk et al., has been fully considered and found to be persuasive to remove the rejection as base claim 16 has been amended to require that the linker be enzymatically cleavable.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 16, 2022, with respect to the rejection of claims 19 and 20 under 35 USC 103 for being obvious over Montgomery in view of Palluk et al., has been fully considered and found to be persuasive to remove the rejection as base claim 16 has been amended to require that the linker be enzymatically cleavable.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 16, 2022, with respect to the rejection of claims 4 and 12 under 35 USC 103 for being obvious over Montgomery in view of Lundeberg et al. in view of Yasuda et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the process involve a two stage cleavage under two different reaction conditions.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 16, 2022, with respect to the rejection of claims 4, 9, 12, and 15 under 35 USC 103 for being obvious over Myerson et al. in view of Lundeberg et al. in view of Yasuda et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the process involve a two stage cleavage under two different reaction conditions.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 16, 2022, with respect to the rejection of claims 1, 2, and 8 for claiming the same invention as claims 1, 2, and 7 of copending application 16/435363, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the process involve a two stage cleavage under two different reaction conditions.  Therefore the rejection is withdrawn.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US patent 6444111, cited in PTO-1449) in view of Atrash et al. (“A pH cleavable linker for zone diffusion assays and single bead solution screens in combinatorial chemistry” Chem Commun (1997) pp. 1397-1398, Reference included with PTO-892)
Independent claim 1 is directed to a method comprising preparing a substrate comprising selectively cleavable linkers, growing polymers on the substrate, and selectively cleaving only a portion of the linkers by specifically changing local conditions to cleave those linkers and releasing the attached polymers.  This claim has furthermore been amended to require that the process comprise two steps, wherein two different sets of conditions are applied, cleaving first one group and then another, to finally cleave the linker, a strategy known in the art as a “safety-catch” linker.  Dependent claims 2 and 5 specify that the linkers are electrochemically, acid, or base cleavable and that the local condition being changed is the application of electrical potential, acid, or base to the specific position being cleaved.  Dependent claim 8 specifies that the polymer is an oligonucleotide or polypeptide.
Montgomery discloses a method of making an array of separately formed polymers bonded to an electrochemical array comprising repeated cycles of selectively deprotecting protected chemical functionalities at particular positions on the array, bonding protected monomers to these positions, and repeating these steps until at least two full length polymers are formed on the surface. (column 5 line 32 – column 6 line 20) In this manner polymers of a known sequence are synthesized at known locations on the array. (column 6 lines 33-44) The polymers formed in this manner can preferably be polypeptides or oligonucleotides. (column 11 line 12-15) removal of the protecting group is carried out by applying a potential to an electrode at a specific position, thereby generating an electrochemical reagent such as an acid or base which carries out the removal of the protecting group. (column 11 lines 31-39) This process of synthesis falls within the definition of “growing” a polymer in claim 1.  The protecting group can include various oxycarbonyl (carbamate) protecting groups (column 17 lines 58-67)  and 9-fluorenylmethoxycarbonyl (column 18 line 5) which are recited in claim 18.  The linker connecting the polymer to the solid support can further also include an electrochemically cleavable linkage, for example a 4,4’-dimethoxytrityl containing an exocyclic ester. (column 18 lines 59-64, column 19 lines 31-52) The electrodes preferably contain CMOS switching circuitry. (column 23 lines 28-45) In a specific embodiment the linker was cleaved at specific locations in the array but not others, allowing for cleavage of only a portion of the bound polymers. (column 34 lines 18-35)
Montgomery does not specifically disclose a method wherein selectively cleaving the linker comprises first applying an electrochemically generated acid to certain positions on the array, then applying electrochemically generated base to those positions, in two steps as described in claim 1.
Atrash et al. discloses a linker for solid phase synthesis that is cleaved by a two-step process involving first applying acid to cleave a first group, and secondly applying base to cleave the linker. (p. 1397 left column first and second paragraph, also scheme 1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the linker described by Atrash et al. in an array for polymer synthesis as described by Montgomery.  One of ordinary skill in the art at the time of the invention would have seen the disclosure of Montgomery as suggesting that any known linker chemistry could be used in this method if it were cleavable by electrochemically generated reagents of the type that could be produced by an array described by Montgomery.
Therefore the invention taken as a whole is prima facie obvious.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myerson et al. (US pre-grant publication 2009/0075840, of record in previous action) in view of Routledge et al. (“ The Use of a Dithiane Protected Benzoin Photolabile Safety Catch Linker for Solid-Phase Synthesis” Tetrahedron Letters (1997) vol. 38 no. 7 pp. 1227-1230, Reference included with PTO-892)
Independent claim 1 is directed to a method comprising preparing a substrate comprising selectively cleavable linkers, growing polymers on the substrate, and selectively cleaving only a portion of the linkers by specifically changing local conditions to cleave those linkers and releasing the attached polymers.  This claim has furthermore been amended to require that the process comprise two steps, wherein two different sets of conditions are applied, cleaving first one group and then another, to finally cleave the linker, a strategy known in the art as a “safety-catch” linker.  Dependent claims 5 and 6 specify that the linkers are acid, or base cleavable and that they are delivered to the specific location by location specific printing, such as using an inkjet device.  Dependent claim 8 specifies that the polymer is an oligonucleotide or polypeptide.
Myerson et al. discloses a method comprising synthesizing an array of nucleic acids on a substrate, incorporating a cleavable linker into the nucleic acid, further extending the nucleic acid beyond the cleavable linker, and then cleaving the cleavable linker. (p. 1 paragraphs 3-5) In one embodiment a cleavage agent can be applied to only a portion of the substrate, resulting in locally cleaving only a portion of the cleavable linkers. (p. 9 paragraph 98) The cleavage is further described as being carried out by any useful means.  Specific reagents used to cleave the linker can include acids, bases, oxidants, or reductants. (p. 9 paragraph 94) Photocleavable linkers are also described. (p. 7 paragraph 77) Myerson et al. does not specifically disclose a method wherein selectively cleaving the linker comprises applying a first condition followed by a second condition, in two steps as described in claim 1.
Routledge et al. discloses a photolabile safety-catch linker for solid phase organic synthesis. (p. 1227 second paragraph) This linker is cleaved by a two-step process, comprising oxidation followed by UV irradiation. (p. 1228 first paragraph, also scheme 2) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the linker described by Routledge et al. in an array for polymer synthesis as described by Myerson et al.  One of ordinary skill in the art at the time of the invention would have seen the disclosure of Myerson et al. as suggesting that any known linker chemistry could be used in this method if it were compatible with the molecules being synthesized and cleavable by the broad range of conditions such as photocleavage and oxidative cleavage described by the reference.
Therefore the invention taken as a whole is prima facie obvious.

Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myerson et al. (US pre-grant publication 2009/0075840, of record in previous action) in view of Atrash et al. (“A pH cleavable linker for zone diffusion assays and single bead solution screens in combinatorial chemistry” Chem Commun (1997) pp. 1397-1398, Reference included with PTO-892)
Independent claim 1 is directed to a method comprising preparing a substrate comprising selectively cleavable linkers, growing polymers on the substrate, and selectively cleaving only a portion of the linkers by specifically changing local conditions to cleave those linkers and releasing the attached polymers.  This claim has furthermore been amended to require that the process comprise two steps, wherein two different sets of conditions are applied, cleaving first one group and then another, to finally cleave the linker, a strategy known in the art as a “safety-catch” linker.  Dependent claims 5 and 6 specify that the linkers are acid, or base cleavable and that they are delivered to the specific location by location specific printing, such as using an inkjet device.  Dependent claim 8 specifies that the polymer is an oligonucleotide or polypeptide.
Myerson et al. discloses a method comprising synthesizing an array of nucleic acids on a substrate, incorporating a cleavable linker into the nucleic acid, further extending the nucleic acid beyond the cleavable linker, and then cleaving the cleavable linker. (p. 1 paragraphs 3-5) In one embodiment a cleavage agent can be applied to only a portion of the substrate, resulting in locally cleaving only a portion of the cleavable linkers. (p. 9 paragraph 98) The cleavage is further described as being carried out by any useful means.  Specific reagents used to cleave the linker can include acids, bases, oxidants, or reductants. (p. 9 paragraph 94) Myerson et al. does not specifically disclose a method wherein selectively cleaving the linker comprises applying a first condition followed by a second condition, in two steps as described in claim 1.
Atrash et al. discloses a linker for solid phase synthesis that is cleaved by a two-step process involving first applying acid to cleave a first group, and secondly applying base to cleave the linker. (p. 1397 left column first and second paragraph, also scheme 1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the linker described by Atrash et al. in an array for polymer synthesis as described by Myerson et al.  One of ordinary skill in the art at the time of the invention would have seen the disclosure of Myerson et al. as suggesting that any known linker chemistry could be used in this method if it were compatible wot the molecules being synthesized and cleavable by the broad range of conditions such as photocleavage and oxidative cleavage described by the reference.
With respect to claim 6, Myerson et al. does not specifically disclose cleaving a portion of the selectively-cleavable linkers using location-specific printing to deliver an acid or base to a specific portion of the substrate.  However, Myerson et al. does disclose using ink-jet printing devices to locally deliver reagents during synthesis of the oligonucleotides. (p. 7 paragraphs 78-79) It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to use an ink-jet printing device to deliver an acid or base to cleave a chemically cleavable linker at a specific location as well.  One of ordinary skill in the art would have recognized that these devices, already disclosed to be used during an earlier step of the process, would also be suitable for selectively delivering acid or base to cleave only a portion of the cleavable linkers on the array.
Therefore the invention taken as a whole is prima facie obvious.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myerson et al. (US pre-grant publication 2009/0075840, of record in previous action) in view of Russell et al. (“ Thermally cleavable safety-catch linkers for solid phase chemistry” Tetrahedron Letters (1997) vol. 38 no. 7 pp. 1227-1230, Reference included with PTO-892) in view of in view of Yasuda et al. (US patent 6093370, of record in previous action)
Independent claim 1 is directed to a method comprising preparing a substrate comprising selectively cleavable linkers, growing polymers on the substrate, and selectively cleaving only a portion of the linkers by specifically changing local conditions to cleave those linkers and releasing the attached polymers.  This claim has furthermore been amended to require that the process comprise two steps, wherein two different sets of conditions are applied, cleaving first one group and then another, to finally cleave the linker, a strategy known in the art as a “safety-catch” linker.  Dependent claim 4 specifies that the linkers are thermally cleavable and that the substrate comprises spatially addressable resistors.  Dependent claim 8 specifies that the polymer is an oligonucleotide or polypeptide.
Myerson et al. discloses a method comprising synthesizing an array of nucleic acids on a substrate, incorporating a cleavable linker into the nucleic acid, further extending the nucleic acid beyond the cleavable linker, and then cleaving the cleavable linker. (p. 1 paragraphs 3-5) In one embodiment a cleavage agent can be applied to only a portion of the substrate, resulting in locally cleaving only a portion of the cleavable linkers. (p. 9 paragraph 98) The cleavage is further described as being carried out by any useful means.  Specific reagents used to cleave the linker can include acids, bases, oxidants, or reductants. (p. 9 paragraph 94) Myerson et al. does not specifically disclose a method wherein selectively cleaving the linker comprises applying a first condition followed by a second condition, in two steps as described in claim 1, wherein one of the conditions is heat.
Russell et al. discloses a safety-catch linker cleaved by oxidation followed by heat. (p. 5287 first and second paragraphs, also p. 5288 scheme 1) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the linker described by Russell et al. in an array for polymer synthesis as described by Myerson et al.  One of ordinary skill in the art at the time of the invention would have seen the disclosure of Myerson et al. as suggesting that any known linker chemistry could be used in this method if it were compatible wot the molecules being synthesized and cleavable by the broad range of conditions such as oxidative cleavage as described by the reference.
Myerson et al. furthermore does not disclose a method wherein the substrate comprises an array of individually addressable resistors for applying heat to cleave the linkers.  However, Yasuda et al. discloses  an apparatus for isolating DNA or RNA from a sample wherein the sample is applied to a surface having an array of probes attached thereto. (column 2 lines 20-30) In a particular embodiment an array of individual heating elements (i.e. resistors) is used to selectively apply heat to particular positions on the substrate. (column 10 line 56 – column 11 line 23, also figure 10)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an array of heating elements as described by Yasuda et al. to control the temperature so as to selectively cleave the linker at certain positions to selectively release certain oligonucleotides.  One of ordinary skill in the art would have seen the individually addressable resistors described by Yasuda et al. as meeting the need for selectively applying heat to particular positions to selectively cleave linkers as suggested by Myerson et al. in view of Russell et al.
Therefore the invention taken as a whole is prima facie obvious.

Claims 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery  in view of Atrash et al. as applied to claims  1, 2, 5, and 8 above, and further in view of Palluk et al. (NPL reference 7 included with PTO-1449 filed 9/26/2019)
The disclosures of Montgomery and Atrash et al. are discussed above.  Montgomery in view of Atrash et al. does not disclose a conjugate according to claims 16-20 and having a polymerase enzyme covalently attached to the conjugate.  Instead, Montgomery discloses making the oligonucleotides by conventional phosphoramidite chemistry. (e. g example 2 in column 28)
Palluk et al. discloses chemoenzymatic synthesis of DNA using terminal deoxynucleotide transferase. (p. 646 figure 1, also left column first paragraph) In this method the TdT is covalently attached to a deoxynucleotide triphosphate.  Note that, by its nature, an enzyme is a polypeptide and thereby contains sequences that could be cleaved by an enzyme as described in claim 16.  Upon exposure to a 3’-OH oligodeoxynucleotide strand, the enzyme attaches the dNTP to the 3’- end, and also blocks incorporation of further bases until it is cleaved from the DNA strand, effectively acting as a steric hindering group as described in claim 19 and also being a covalently attached enzyme as described in claim 20.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use tethered TdT nucleotides as the synthesis method for the oligonucleotides described by Montgomery.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Palluk et al. discloses them as being equivalents usable for performing the same function as the phosphoramidites used by Montgomery.
Therefore the invention taken as a whole is prima facie obvious.

Claims 16-19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gouliaev et al. (US pre-grant publication 2013/0281324, cited in PTO-892)
Independent claim 16 is directed to a composition that is a polymer chain attached to a protecting group that prevents extension of the polymer chain or reaction of a side group, and is cleavable by an enzyme.  Given it broadest reasonable interpretation, any enzymatically cleavable moiety attached to a reactive position on a polymer chain can be interpreted as being a protecting group according to claim 16 as it blocks reaction of whatever position it is attached to.  Furthermore, regarding claim 19, steric hinderance is simply a property of any molecular group that occupies space, so any protecting group can be described as exerting a steric effect.  Regarding the limitation that the protecting group is attached by a linker that is selectively cleavable by an enzyme, this limitation would reasonably be considered to be met by any group that is a peptide or nucleotide cleavable by a nuclease or peptidase.  Regarding claims 22 and 23, a conjugate between an oligonucleotide and a polypeptide could reasonably be considered as falling within the limitations of either of these claims, since a chemical linkage between these two moieties would mean that each moiety blocks some position on the other from reacting.
Gouliaev et al. discloses synthesis of molecules with conjugated tags. (p. 2 paragraph 19) In one embodiment the tag is an oligonucleotide. (p. 2 paragraph 25) Linkers connecting the tag to the synthesized molecule can include a peptide sensitive to specific cleavage with a protease. (p. 82 paragraph 820) While Gouliaev et al. does not specifically disclose the exact arrangement of moieties described in the claims, one of ordinary skill in the art would have seen this reference as disclosing, for example, a conjugate comprising a synthesized molecule, a polypeptide linker, and an oligonucleotide tag, which would fall within the broad definition of the claims as written.
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7 of U.S. Patent No. 16/435363 (reference application, published as US pre-grant publication 2020/0384434, of record in previous action, herein referred to as ‘363). in view of Montgomery (US patent 6444111, cited in PTO-1449) in view of Atrash et al. (“A pH cleavable linker for zone diffusion assays and single bead solution screens in combinatorial chemistry” Chem Commun (1997) pp. 1397-1398, Reference included with PTO-892)
claim 1 of ‘363 claims a method comprising synthesizing oligonucleotides on a solid support comprising an array of spatially addressable electrodes, and reversing voltage or current at certain specific electrodes to separate polymers from those electrodes.  Claim 7 of ‘363 further specifies that the polymers are attached to the support by electrochemically cleavable linkers, as required by present claims 1 and 2,.  Claim 2 of ‘363 further requires that the polymer be an oligonucleotide.  The claims of ‘363 do not specifically claim a method using a two-stage cleavable linker as recited in amended claim 1.
Montgomery and Atrash disclose as discussed previously.  It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the method claimed by ‘363 using a two-stage cleavable linker as described by Atrash et al.  Specifically, one of ordinary skill in the art would have looked to other prior art references for examples of how to attach a polymer to a surface and selectively cleave it, in order to put the method into practice.  Furthermore the disclosure of Montgomery would demonstrate to one of ordinary skill in the art that an array of electrodes can be used to selectively generate reagents such as acids and bases at particular positions in the array, demonstrating that this linker could be used in this application.
Conclusion
Claims 1-6, 8, 16-20, 22, and 23 are rejected.  Claims 9-11, 13, and 15 are seen to be allowable.  Claim 21 is objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitation of the rejected base claim and any intervening claims.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC OLSON/               Primary Examiner, Art Unit 1623